DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Applications, Amendments and/or Claims
This action is in response to applicant's correspondence submitted 10/14/2021. In the paper of 10/14/2021, Applicant amended claims 2-5 and 8-19 and added new claims 25-30. Claims 6-7 and 20-24 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected inventions, without traverse.

Status of the Claims
Claims 2-5, 8-19 and 25-30 are currently under examination.

Response to Arguments
Withdrawn Rejection(s)
The rejection of claims 2-5 and 8-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment of claim 2.
The rejection of claims 2-5 and 8-19 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Duval et al. (Epub 2009 Jul 8, Forensic Sci Int Genet. 2010 Feb; 4(2):80-88) in view of Hagen et al. (2002, Molecular Pathology, 55(6), p.398-400) or Muir et al. (1993, Journal of Clinical Microbiology, 31(1), pp.31-38) is withdrawn in view of claim amendments.
The rejection of claims 2-5, 8, 11 and 15-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baillargeon et al. (2000, Journal of clinical virology, 16(3), pp.149-157) is withdrawn in view of the claim amendments.
The rejection of claims 2-5 and 8-19 on the ground of non-statutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,323,267 in view of Duval et al. (Epub 2009 Jul 8, Forensic Sci Int Genet. 2010 Feb; 4(2):80-88) is withdrawn based on claim amendments. However, a new rejection was necessitated by claim amendments.
Claim Interpretation
Prior to analysis of the art, the claims must be construed. As noted in MPEP 2111, citing Phillips v. AWH Corp., 415 F.3d l303, 75 USPQ2d l321 (Fed. Cir. 2005), "During patent examination, the pending claims must be 'given their broadest reasonable interpretation consistent with the specification.' ".
Claim 2 recites the limitation of “a direct chemical lysis composition” which is construe as referring to a composition comprising a buffer and a surfactant and capable of promoting cell lysis (see specification, pg 4, para [0011]). 
Claim 2 further recites the limitation of “the sample is a liquid-based cytology sample”. An analysis of the specification indicates that the specification does not provide a specific definition for this limitation. However, the specification discloses on page 4, para [0013], non-limiting examples include SurePath LBC and ThinPrep PreservCyt LBC and also on page 2, para [0007], that a liquid-based cytology sample comprise constituents that preserve certain cells (e.g. prevent the breakdown of the cell wall or the cell membrane by cell lysis).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-5, 8-19 and 25-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,323,267. 

Although the claims at issue are not identical, they are not patentably distinct from each other.

Specifically, the instant claim 2 is directed to:
a method for preparing a sample comprising:
combining the sample with a direct chemical lysis composition consisting essentially of 
a) an assay compatible buffer composition consisting of a buffer component and a metal salt component; and 
b) an assay compatible surfactant selected from the group consisting of Triton® X-100, polysorbate, and a polyethylene glycol based non-ionic surfactant, wherein the sample is a liquid-based cytology sample;
incubating at least portion of the combination of liquid-based cytology sample and direct chemical lysis composition at a temperature that is at least 80°C for a time sufficient to lyse at least a portion of 

while claim 1 of U.S. Patent No. 10,323,267 is directed to:
a method for analyzing sample stored in a specimen storage composition comprising: 
combining the sample and the specimen storage composition with a direct chemical lysis composition consisting essentially of 
(a) an assay compatible buffer composition consisting of a buffer component and a metal salt component; and b) an assay compatible non-ionic surfactant, 
wherein the sample combined with the specimen storage composition is a liquid-based cytology sample or a formalin-fixed, paraffin embedded sample; 
removing at least a portion of the sample from the specimen storage composition, wherein the removed portion remains combined with the specimen storage composition and the direct chemical lysis composition; 
incubating the removed portion of the sample at a temperature that is at least 80 ⁰C for a time sufficient to lyse at least a portion of the cells in the removed portion of the sample which remains combined with the specimen storage composition and the direct chemical lysis composition; 
extracting an assay target from the incubated and lyzed sample comprising the specimen storage composition and the direct chemical lysis composition; 
assaying the target.

The limitations of the instant claim 3 is recited in claim 2 of the ‘267 patent.
The limitations of the instant claim 4 is recited in claim 3 of the ‘267 patent.
The limitations of the instant claim 5 is recited in claim 4 of the ‘267 patent.
The limitations of the instant claim 8 is recited in claim 7 of the ‘267 patent.
The limitations of the instant claim 9 is recited in claim 8 of the ‘267 patent.
The limitations of the instant claim 10 is recited in claim 9 of the ‘267 patent.
The limitations of the instant claim 11 is recited in claim 10 of the ‘267 patent.
The limitations of the instant claim 12 is recited in claim 11 of the ‘267 patent.

The limitations of the instant claim 14 is recited in claim 13 of the ‘267 patent.
The limitations of the instant claim 15 is recited in claim 14 of the ‘267 patent.
The limitations of the instant claim 16 is recited in claim 15 of the ‘267 patent.
The limitations of the instant claim 17 is recited in claim 16 of the ‘267 patent.
The limitations of the instant claim 18 is recited in claim 17 of the ‘267 patent.
The limitations of the instant claim 19 is recited in claim 18 of the ‘267 patent.
The limitations of the instant claim 26 is recited in claim 1 of the ‘267 patent.
The limitations of the instant claim 27 is recited in claim 1 of the ‘267 patent.
The limitations of the instant claim 28 is recited in claim 1 of the ‘267 patent.
The limitations of the instant claim 29 is recited in claim 1 of the ‘267 patent.
The limitations of the instant claim 30 is recited in claim 1 of the ‘267 patent.

Claims 1-18 of U.S. Patent No. 10,323,267 are a specific version of the instant claims 2-5, 8-19 and 25-30, having more steps and therefore anticipate the instant claims.
Accordingly, the instant claims are not patentably distinct from the claims of U.S. Patent No. 10,323,267.
Conclusion
No claims are currently allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637    

/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637